Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                    Detailed Action
This Office Action is in response to Applicant’s Communication received on October 28, 2021.
                           Response to Amendments
The amendment filed on 11/18/2021 has been entered and fully considered. Claims 1-2, 8-9, and 15-16 have been amended and are sufficient to overcome the 112 rejection in the prior Office Action.  Claims 5, 12, and 19 have been cancelled; Claims 21-23 have been added; Claims 1-4, 6-11, 13-18, and 20-23 are currently pending in the application. 
                                                   Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 23, 2022, is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
                            Response to Arguments
      Applicant’s amendments to the Claims and Specification have been found sufficient to overcome the previous objections and rejections. Therefore, the Objections to the Specification and the 35 U.S.C. §112 rejections have been withdrawn.
      Applicant’s arguments with respect to the 35 U.S.C. 101 rejections have been fully considered and but are not persuasive. Amending the claims to now recite McRO, 837 F.3d at 1314-15, 120 USPQ2d at 1102-03; DDR Holdings, 773 F.3d at 1259, 113 USPQ2d at 1107. 
Applicant’s arguments, with respect to the rejection(s) of claim(s) under 35 U.S.C. §102 have been fully considered. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of further limiting amendments made, changing the scope of the claimed invention.

                                                       Claim Objections
The term “a graphical user interface depicting the road segment” is not found in the specification and the drawings.  Therefore, the amended claims that contain these terms are not in compliance with 37 CFR 1.75(d)(1) which requires that 
                              Claim Rejections – 35 USC §101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4, 6-11, 13-18, and 20-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more.
  In sum, claims 1-4, 6-11, 13-18, and 20-23 are rejected under 35 U.S.C. §101 because the claimed invention is directed to a judicial exception to patentability (i.e., a law of nature, a natural phenomenon, or an abstract idea) and do not include an inventive concept that is something "significantly more" than the judicial exception under the January 2019 patentable subject matter eligibility guidance (2019 PEG) analysis which follows.
 Under the 2019 PEG step 1 analysis, it must first be determined whether the claims are directed to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter). Applying step 1 of the analysis for patentable subject matter to the claims, it is determined that the claims are directed to 

Revised Guidance Step 2A - Prong 1

 Under the 2019 PEG step 2A, Prong 1 analysis, it must be determined whether the claims recite an abstract idea that falls within one or more designated categories of patent ineligible subject matter (i.e., organizing human activity, mathematical concepts, and mental processes) that amount to a judicial exception to patentability.
    Here, the claims recite the abstract idea of analyzing information relating to dynamic factors; and generating platooning information based on a combination of restrictions and dynamic factors as recited in claims 1, 8, and 15.
  The steps fall within one or more of the three enumerated 2019 PEG categories of patent ineligible subject matter, specifically, a mental process, that can be performed in the human mind since each of the above steps could alternatively be performed in the human mind or with the aid of pen and paper. This conclusion follows from CyberSource Corp. v. Retail Decisions, Inc., where our reviewing court held that section 101 did not embrace a process defined simply as using a computer to perform a series of mental steps that people, aware of each step, can and regularly do perform in their heads. 654 F.3d 1366, 1373 (Fed. Cir. 2011); see also In re Grams, 888 F.2d 835, 840-41 (Fed. Cir. 1989); In re Meyer, 688 F.2d 789, 794-95 (CCPA 1982); Elec. Power Group, LLC v. Alstom S.A., 830 F. 3d 1350, 1354-1354 (Fed. Cir. 2016) ("we have treated analyzing information by steps people go through in 
Additionally, mental processes remain unpatentable even when automated to reduce the burden on the user of what once could have been done with pen and paper. See CyberSource, 654 F.3d at 1375 ("That purely mental processes can be unpatentable, even when performed by a computer, was precisely the holding of the Supreme Court in Gottschalk v. Benson.").

Revised Guidance Step 2A - Prong 2

Under the 2019 PEG step 2A, Prong 2 analysis, the identified abstract idea to which the claim is directed does not include limitations that integrate the abstract idea into a practical application, since the recited features of the abstract idea are being applied on a computer or computing device or via software programming that is simply being used as a tool ("apply it") to implement the abstract idea. (See, e.g., MPEP §2106.05(f)).
In addition, limitations reciting data gathering such as "receiving an indication" and “retrieving, from a database, restriction” are also insignificant pre-solution activity that merely gather data and, therefore, do not integrate the exception into a practical application for that additional reason. See In re Bilski, 545 F.3d 943, 963 (Fed. Cir. 2008) (en banc), aff'd on other grounds, 561 U.S. 593 (2010) (characterizing data gathering steps as insignificant extra-solution activity); see also CyberSource, 654 F.3d at 1371-72 (noting that even if some physical steps are OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015) (presenting offers and gathering statistics amounted to mere data gathering). Accord Guidance, 84 Fed. Reg. at 55 (citing MPEP § 2106.05(g)).
Claims 1, 8, and 15 do not recite any of the exemplary considerations that are indicative of an abstract idea having been integrated into a practical application.  While the independent claims do recite that the method/system/operations is for “providing route guidance to [a] vehicle”, there are no limitations in the body of the claims that recite determining and controlling a vehicle.  The computing system/processor in the body of these claims do not constitute a particular machine or manufacture that is integral to the claim, either.  It merely (implicitly) obtains/receives the data that is transmitted from a likely back-end server and does not perform any further functions.  While the data is obtained, used for a calculation such as to generate platooning information as function of restrictions and dynamic conditions, and then communicates platooning assignments, it is not transformed by any steps of the method, or used to implement in a specific control of the vehicle.
Furthermore, the limitation "providing route guidance” to vehicles to implement route guidance merely uses generic computing components ("processor") but also constitutes insignificant post-solution activity. The Supreme Court guides that the "prohibition against patenting abstract ideas 'cannot be circumvented by attempting to limit the use of the formula to a particular technological environment' or [by] adding Bilski, 561 U.S. at 610-11 (quoting Diehr, 450 U.S. at 191-92).
                                                     Revised Guidance Step 2B
Under the 2019 PEG step 2B analysis, the additional elements are evaluated to determine whether they amount to something "significantly more" than the recited abstract idea, (i.e., an innovative concept). Here, the additional elements, such as: " system" and "at least one processor" do not amount to an innovative concept since, as stated above in the step 2A, Prong 2 analysis, the claims are simply using the additional elements as a tool to carry out the abstract idea (i.e., "apply it") on a computer or computing device and/or via software programming. (See, e.g., MPEP §2106.05(f)). The additional elements are specified at a high level of generality to simply implement the abstract idea and are not themselves being technologically improved. (See, e.g., MPEP §2106.05 I.A.); (see also, HH 95-98,199-202 of the specification). See Alice, 573 U.S. at 223 ("[T]he mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention."). Thus, these elements, taken individually or together, do not amount to "significantly more" than the abstract ideas themselves.
         The additional elements of the dependent claims merely refine and further limit the abstract idea of the independent claims and do not add any feature that is an "inventive concept" which cures the deficiencies of their respective parent claim under the 2019 PEG analysis. None of the dependent claims considered individually, including their respective limitations, include an "inventive concept" of some additional element or combination of elements sufficient to ensure that the claims in 
The elements of the instant process steps when taken in combination do not offer substantially more than the sum of the functions of the elements when each is taken alone. The claims as a whole, do not amount to significantly more than the abstract idea itself because the claims do not effect an improvement to another technology or technical field (e.g., the field of computer coding technology is not being improved); the claims do not amount to an improvement to the functioning of an electronic device itself which implements the abstract idea (e.g., the general purpose computer and/or the computer system which implements the process are not made more efficient or technologically improved); the claims do not perform a transformation or reduction of a particular article to a different state or thing (i.e., the claims do not use the abstract idea in the claimed process to bring about a physical change. See, e.g. Diamond v. Diehr, 450 U.S. 175 (1081), where a physical change, and thus patentability, was imparted by the claimed process; contrast, Parker v. Flook, 437 U.S. 584 (1078), where a physical change, and thus patentability, was not imparted by the claimed process); and the claims do not move beyond a general link of the use of the abstract idea to a particular technological environment (e.g., performing an abstract idea on sensor data from an aircraft).
Thus, since independent claims 1, 8, and 15 are: (a) directed toward an abstract idea, (b) do not recite additional elements that integrate the judicial exception into a practical application, and (c) do not recite additional elements that amount to 
As for dependent claims 2-4,6-7, 9-11, 13-14, 16-18, and 19-23, these claims include all the limitations of the independent claim from which they depend and therefore recite the same abstract idea. The claims also fail to add additional limitations that would amount to significantly more than the abstract idea. Therefore, the invention of claims 2-7, 9-14 and 16-20 as a whole, considering all claim elements both individually and in combination, are not patent eligible.        

                              Claim Rejections – 35 USC §112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 6-11, 13-18, and 20-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written 
     The term “a graphical user interface depicting the road segment” is not found in the original disclosure.  Therefore, the amended claims are not in compliance with 37 CFR 1.75(d)(1) which requires that “terms and phrases used in the claims must find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description.”
                           Claim Rejections – 35 USC §103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-11, 13-18, and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Stenneth et al (US-20170293296-A1) (“Stenneth”) and Kim et al (US-20200073408-A1) (“Kim”).
 As per Claim 1, Stenneth discloses a method (Para. [0032]) comprising: 
  receiving an indication of a platooning request along a road segment from a vehicle (Stenneth see at least Para. [0045] which discloses “vehicles traveling along a route may request to join a platoon.”); 
 retrieving, from a database, restrictions relating to platooning along the road segment (Stenneth see at least Para.[0043] which discloses “certain sections of roads may be in appropriate for platooning. Roadways with narrow lanes, construction, or weather-related conditions such as black ice or snow may be deemed inappropriate for operation of platoons of vehicles. Further, road closures, detours, roadway restrictions, etc. may be determined by the platoon matching exchange to be inappropriate for operation of platoons of vehicles.”); 
 analyzing information relating to dynamic factors associated with the road segment (Stenneth see at least Para. [0043] which discloses “the platoon matching exchange may evaluate roadway conditions (weather, construction, 
 generating platooning information based on a combination of restrictions relating to platooning along the road segment and the dynamic factors associated with the road segment (Stenneth see at least Para. [0046] which discloses “the platoon matching exchange may evaluate the compatibility of vehicles with each other to determine if they would be appropriate to be combined into a platoon. Passenger cars may not be compatible with large cargo trucks in terms of size, speed, etc.” ); 
 Stenneth discloses at Para. [0043] that “information regarding the roadways may be communicated in real time to user devices 10, 16 and/or to server 12” and in Para. [0023] that a user device is “a personal digital assistant (PDA), mobile telephone, smartphone, laptop computer, tablet computer, vehicle navigation system, or any combination of the aforementioned, and other types of voice and text communications systems.”
Stenneth, however, does not explicitly disclose a graphical user interface depicting the road segment.
Kim in the same field of endeavor discloses a method and system configured to control platooning based on vehicle and road information. See Abstract and Figure 3.
In particular, discloses providing for display of the platooning information on a graphical user interface depicting the road segment, wherein the platooning information comprises platooning rules for the depicted road segment (Kim at 
It would have been obvious to one of ordinary skill in the art at the time of the invention was effectively filed to have used the information display of Kim with the autonomous vehicle train formation of Stenneth, since Kim states in paragraph [0007] that such a modification would result in an increase in the efficiency of the platooning vehicles.
 providing route guidance to the vehicle, wherein the route guidance incorporates the platooning information (Stenneth see the last feature of Claim 1 and Para.[0039] which discloses “align routes of vehicles to find the optimal platoons for each vehicle to join. Vehicles may begin in substantially different locations, and have vastly different destinations. However, their routes may align for a portion of their respective trips.”).  
As per Claim 2, Stenneth and Kim disclose a method wherein the indication of a platooning request along the road segment from the vehicle comprises vehicle-specific information (Stenneth see at least Para. [0044] which discloses “determine platoon sizes that may be appropriate for certain roads or road conditions” and type of vehicles for joining “the platoon matching exchange may be aware of the size and type of vehicles traveling along routes and may use this understanding to determine if the vehicle should join a platoon or not”.), wherein retrieving, from the database, restrictions relating to platooning along the road segment comprises analyzing the restrictions relating to platooning along the road segment based, at least in part, on the vehicle- specific information ( Stenneth see at least Para. [0046] which discloses “the platoon matching exchange may evaluate the compatibility of vehicles with each other to determine if they would be appropriate to be combined into a platoon. Passenger cars may not be compatible with large cargo trucks in terms of size, speed, etc. The platoon matching exchange may optionally consider fuel economy savings in determining a platoon.”).  
As per Claim 3, Stenneth and Kim disclose a method wherein the vehicle-specific information comprises at least one of vehicle size, vehicle type, cargo type, or vehicle weight (Stenneth see at least Para. [0034] which discloses “vehicle dynamics properties (e.g., size, shape, frontal area, drag coefficient, weight, etc.), and preferences regarding a drafting train type.”).  
As per Claim 4, Stenneth and Kim disclose discloses a method wherein the dynamic factors associated with the road segment comprise one or more of: traffic, weather, road construction, or time of day (Stenneth see at least Para. [0048] which discloses “platoon density can be determined based on time of day, weather, road characteristics (straight/curvy, flat/steep grade, etc.), and spatial constraints (e.g., a bounding box).”).  
As per Claim 6, Stenneth and Kim disclose a method wherein providing route guidance to the vehicle comprises providing platooning information for at least semi-autonomous vehicle control along the road segment (Stenneth see at least Para. [0021] which discloses “facilitate the grouping of vehicles into platoons, 
As per Claim 7, Stenneth and Kim disclose a method wherein providing route guidance to the vehicle comprises providing for instructions for joining a platoon along the road segment (Stenneth see at least Para. [0021] which discloses “supports communication between vehicles may be used to facilitate the joining and departing of vehicles from platoons, along with determining the appropriate platoon for a vehicle to join” and Para. [0045] which discloses “the platoon matching exchange may direct the truck 42 to join the platoon 40”.) .  
As per Claim 8, Stenneth discloses an apparatus comprising at least one processor (Para. [0017]) to at least:
 receive an indication of a platooning request along a road segment from a vehicle (Stenneth see at least Para. [0045] which discloses “vehicles traveling along a route may request to join a platoon.”); 
 retrieve, from a database, restrictions relating to platooning along the road segment (Stenneth see at least Para.[0043] which discloses “certain sections of roads may be in appropriate for platooning. Roadways with narrow lanes, construction, or weather-related conditions such as black ice or snow may be deemed inappropriate for operation of platoons of vehicles. Further, road closures, detours, roadway restrictions, etc. may be determined by the platoon matching exchange to be inappropriate for operation of platoons of vehicles.”); 
 analyze information relating to dynamic factors associated with the road segment (Stenneth see at least Para. [0043] which discloses “the platoon matching 
 generate platooning information based on a combination of restrictions relating to platooning along the road segment and dynamic factors associated with the road segment (Stenneth see at least Para. [0046] which discloses “the platoon matching exchange may evaluate the compatibility of vehicles with each other to determine if they would be appropriate to be combined into a platoon. Passenger cars may not be compatible with large cargo trucks in terms of size, speed, etc.” );  
Stenneth discloses at Para. [0043] that “information regarding the roadways may be communicated in real time to user devices 10, 16 and/or to server 12” and in Para. [0023] that a user device is “a personal digital assistant (PDA), mobile telephone, smartphone, laptop computer, tablet computer, vehicle navigation system, or any combination of the aforementioned, and other types of voice and text communications systems.”
Stenneth, however, does not explicitly disclose a graphical user interface depicting the road segment.
Kim in the same field of endeavor discloses a method and system configured to control platooning based on vehicle and road information. See Abstract and Figure 3.
In particular, discloses provide for display of the platooning information on a graphical user interface depicting the road segment, wherein the platooning information comprises platooning rules for the depicted road segment (Kim at Para. [0054] discloses “display 130 may display the platooning control vehicle information table generated by the processor 140. The displayed vehicle information may include a platoon formation order, associated with platooning, or the like.” Additionally, see Figure 4, vehicle information table 411.),
It would have been obvious to one of ordinary skill in the art at the time of the invention was effectively filed to have used the information display of Kim with the autonomous vehicle train formation of Stenneth, since Kim states in paragraph [0007] that such a modification would result in an increase in the efficiency of the platooning vehicles.
  provide route guidance to the vehicle, wherein the route guidance incorporates the platooning information (Stenneth see the last feature of Claim 1 and Para.[0039] which discloses “align routes of vehicles to find the optimal platoons for each vehicle to join. Vehicles may begin in substantially different locations, and have vastly different destinations. However, their routes may align for a portion of their respective trips.”).  
As per Claim 9, Stenneth and Kim disclose an apparatus wherein the indication of a platooning request along the road segment from the vehicle comprises vehicle-specific information (Stenneth see at least Para. [0044] which discloses “determine platoon sizes that may be appropriate for certain roads or road conditions” and type of vehicles for joining “the platoon matching exchange may be aware of the size and type of vehicles traveling along routes and may use this understanding to determine if the vehicle should join a platoon or not”.), wherein causing the apparatus to retrieve, from the database, restrictions relating to platooning along the road segment comprises causing the apparatus to analyze the restrictions relating to platooning along the road segment based, at least in part, on the vehicle-specific information ( Stenneth see at least Para. [0046] which discloses “the platoon matching exchange may evaluate the compatibility of vehicles with each other to determine if they would be appropriate to be combined into a platoon. Passenger cars may not be compatible with large cargo trucks in terms of size, speed, etc. The platoon matching exchange may optionally consider fuel economy savings in determining a platoon.”).  
As per Claim 10, Stenneth and Kim disclose an apparatus wherein the vehicle-specific information comprises at least one of vehicle size, vehicle type, cargo type, or vehicle weight (Stenneth see at least Para. [0034] which discloses “vehicle dynamics properties (e.g., size, shape, frontal area, drag coefficient, weight, etc.), and preferences regarding a drafting train type.”).  
As per Claim 11, Stenneth and Kim disclose an apparatus wherein the dynamic factors associated with the road segment comprise one or more of. traffic, weather, road construction, or time of day (Stenneth see at least Para. [0048] which discloses “platoon density can be determined based on time of day, weather, road characteristics (straight/curvy, flat/steep grade, etc.), and spatial constraints (e.g., a bounding box).”).  
As per Claim 13, Stenneth and Kim disclose an apparatus wherein causing the apparatus to provide route guidance to the vehicle comprises causing the apparatus to provide platooning information for at least semi- autonomous vehicle control along the road segment (Stenneth see at least Para. [0021] which discloses “facilitate the grouping of vehicles into platoons, and in the case of fully autonomous, driverless vehicles, may also control the vehicles to join them to platoons.”).  
As per Claim 14, Stenneth and Kim disclose an apparatus wherein causing the apparatus to provide route guidance to the vehicle comprises causing the apparatus to provide for instructions for joining a platoon along the road segment (Stenneth see at least Para. [0021] which discloses “supports communication between vehicles may be used to facilitate the joining and departing of vehicles from platoons, along with determining the appropriate platoon for a vehicle to join” and Para. [0045] which discloses “the platoon matching exchange may direct the truck 42 to join the platoon 40”.).  
As per Claim 15, Stenneth discloses a computer program product comprising instructions (Para. [0007]) to: 
receive an indication of a platooning request along a road segment from a vehicle (Stenneth see at least Para. [0045] which discloses “vehicles traveling along a route may request to join a platoon.”); 
 retrieve, from a database, restrictions relating to platooning along the road segment (Stenneth see at least Para.[0043] which discloses “certain sections of roads may be in appropriate for platooning. Roadways with narrow lanes, construction, or weather-related conditions such as black ice or snow may be deemed inappropriate for operation of platoons of vehicles. Further, road closures, detours, 
 analyze information relating to dynamic factors associated with the road segment (Stenneth see at least Para. [0043] which discloses “the platoon matching exchange may evaluate roadway conditions (weather, construction, accidents, closures, etc.) to determine the appropriateness of operation of platoons of vehicles.”); 
 generate platooning information based on a combination of restrictions relating to platooning along the road segment and dynamic factors associated with the road segment (Stenneth see at least Para. [0046] which discloses “the platoon matching exchange may evaluate the compatibility of vehicles with each other to determine if they would be appropriate to be combined into a platoon. Passenger cars may not be compatible with large cargo trucks in terms of size, speed, etc.” ); 
Stenneth discloses at Para. [0043] that “information regarding the roadways may be communicated in real time to user devices 10, 16 and/or to server 12” and in Para. [0023] that a user device is “a personal digital assistant (PDA), mobile telephone, smartphone, laptop computer, tablet computer, vehicle navigation system, or any combination of the aforementioned, and other types of voice and text communications systems.”
Stenneth, however, does not explicitly disclose a graphical user interface depicting the road segment.

In particular, discloses a process to provide for display of the platooning information on a graphical user interface depicting the road segment, wherein the platooning information comprises platooning rules for the depicted road segment (Kim at Para. [0054] discloses “display 130 may display the platooning control vehicle information table generated by the processor 140. The displayed vehicle information may include a platoon formation order, associated with platooning, or the like.” Additionally, see Figure 4, vehicle information table 411.),
It would have been obvious to one of ordinary skill in the art at the time of the invention was effectively filed to have used the information display of Kim with the autonomous vehicle train formation of Stenneth, since Kim states in paragraph [0007] that such a modification would result in an increase in the efficiency of the platooning vehicles.
  provide route guidance to the vehicle, wherein the route guidance incorporates the platooning information (Stenneth see the last feature of Claim 1 and Para.[0039] which discloses “align routes of vehicles to find the optimal platoons for each vehicle to join. Vehicles may begin in substantially different locations, and have vastly different destinations. However, their routes may align for a portion of their respective trips.”).  
As per Claim 16, Stenneth and Kim disclose a computer program product wherein the indication of a platooning request along the road segment from the vehicle comprises vehicle-specific information (Stenneth see at least Para. [0044] which discloses “determine platoon sizes that may be appropriate for certain roads or road conditions” and type of vehicles for joining “the platoon matching exchange may be aware of the size and type of vehicles traveling along routes and may use this understanding to determine if the vehicle should join a platoon or not”.), wherein the program code instructions to retrieve, from the database, restrictions relating to platooning along the road segment comprises program code instructions to analyze the restrictions relating to platooning along the road segment based, at least in part, on the vehicle-specific information ( Stenneth see at least Para. [0046] which discloses “the platoon matching exchange may evaluate the compatibility of vehicles with each other to determine if they would be appropriate to be combined into a platoon. Passenger cars may not be compatible with large cargo trucks in terms of size, speed, etc. The platoon matching exchange may optionally consider fuel economy savings in determining a platoon.”).  
As per Claim 17, Stenneth and Kim disclose a computer program product wherein the vehicle-specific information comprises at least one of vehicle size, vehicle type, cargo type, or vehicle weight (Stenneth see at least Para. [0034] which discloses “vehicle dynamics properties (e.g., size, shape, frontal area, drag coefficient, weight, etc.), and preferences regarding a drafting train type.”).  
As per Claim 18, Stenneth and Kim disclose a computer program product wherein the dynamic factors associated with the road segment comprise one or more of. traffic, weather, road construction, or time of day (Stenneth see at least Para. [0048] which discloses “platoon density can be determined based on time of 
As per Claim 20, Stenneth and Kim disclose a computer program product wherein the program code instructions to provide route guidance to the vehicle comprises program code instructions to provide platooning information for at least semi-autonomous vehicle control along the road segment (Stenneth see at least Para. [0021] which discloses “facilitate the grouping of vehicles into platoons, and in the case of fully autonomous, driverless vehicles, may also control the vehicles to join them to platoons.”).  
As per Claim 21, Stenneth and Kim disclose a method,  wherein the platooning information comprises: static information associated with the road segment (Kim at Fig. 4, table 412, road type), wherein static information remains constant (Kim at Fig 4 road type would be static since it would not change.) ; semi-dynamic information associated with the road segment (Kim at Figure 4, table 412, traffic is conditional on road events.), wherein semi-dynamic information comprises information that is associated with the road segment for a predetermined period of time (Kim at Figure 4, the row for traffic relates to the road.); and dynamic information associated with the road segment, wherein dynamic information comprises information affecting the road segment temporarily (Kim at Figure 4 the fields concerning weather and temperature is likely temporary.) .
As per Claim 22, Stenneth and Kim disclose a method, wherein providing for display of the platooning information on the graphical user interface depicting the road segment comprises providing for display of the platooning information and an indication of the road segment on the graphical user interface (Kim at Para. [0077] discloses that “navigation device 240 of FIG. 2 may provide location information, map information, information about a road where the vehicle is traveling, and the like to the platooning controller 100.”).
As per Claim 23, Stenneth and Kim disclose a method, wherein providing route guidance to the vehicle further comprises providing for at least semi-autonomous control of the vehicle based, at least in part, on the platooning information (Kim at Para. [0071] discloses “the processor 140 may perform calculation for controlling platooning and may control the engine 250, the motor 260, and the braking device 270, and the steering device 280 for platooning to control the behavior of the vehicle.”).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from 
                                                Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLIS BERNARDO RAMIREZ whose telephone number is (571)272-8920. The examiner can normally be reached 7:30 am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter D. Nolan can be reached on 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ELLIS B. RAMIREZ/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661